Cite as: 583 U. S. ____ (2017)            1

                    SOTOMAYOR
                   Statement of, S
                                 J., dissenting
                                  OTOMAYOR   , J.

SUPREME COURT OF THE UNITED STATES
   CHRISTOPHER ANTHONY FLOYD v. ALABAMA
       ON PETITION FOR WRIT OF CERTIORARI TO THE

              SUPREME COURT OF ALABAMA

             No. 16–9304. Decided December 4, 2017


  The petition for a writ of certiorari is denied.
  Statement of JUSTICE SOTOMAYOR, with whom JUSTICE
BREYER joins, respecting the denial of certiorari.
  Petitioner Christopher Floyd was sentenced to death by
an Alabama jury that was selected in a manner that raises
serious concerns under our precedent in Batson v. Ken-
tucky, 476 U.S. 79 (1986), J. E. B. v. Alabama ex rel. T. B.,
511 U.S. 127 (1994), and Foster v. Chatman, 578 U. S. ___
(2016). Although the unique context of Floyd’s case coun-
sels against review by this Court, I find the underlying
facts sufficiently troubling to note that in the ordinary
course, facts like these likely would warrant a court’s
intervention.
  During voir dire, the Houston County District Attorney’s
Office exercised peremptory challenges against 10 out of
11 qualified African-American venire members, and used
12 of its 18 strikes against women. The prosecutor also
marked the letter “ ‘B,’ as in black,” next to the name of
each potential African-American juror. 2 Supp. Record,
Reporter’s Tr. 58 (Nov. 13, 2007).
  If these facts sound familiar, it is because they are
remarkably similar to those in Foster, where we concluded
that peremptory strikes of jurors “were ‘motivated in
substantial part by discriminatory intent.’ ” 578 U. S., at
___ (slip op., at 23) (quoting Snyder v. Louisiana, 552 U.S.
472, 485 (2008)). There, the prosecution struck all four
qualified African-American venire members and had
marked each of their names with a “B.” 578 U. S., at ___
2                    FLOYD v. ALABAMA

                  Statement of SOTOMAYOR, J.

(slip op., at 3). The prosecutors’ attempts to provide race-
neutral explanations with respect to two of those venire
members failed to withstand scrutiny. See id., at ___ (slip
op., at 23). Here, too, the record fails to support the prose-
cutors’ proffered race- and gender-neutral reasons for
some of the strikes. For example, the reasons for striking
at least two venire members applied equally to seated
jurors, and the prosecutors justified the strikes of five
women on the basis of age despite the fact that their ages
ranged from 28 to 77.
   That we have not granted certiorari should not be con-
strued as complacence or an affirmance of all of the rea-
soning of the courts below. The unusual posture in which
Floyd raised his Batson and J. E. B. claims warrants
caution in the exercise of the Court’s review here. Yet,
courts reviewing claims in circumstances like these must
be steadfast in identifying, investigating, and correcting
for improper bias in the jury selection process. Such dis-
crimination “ ‘casts doubt on the integrity of the judicial
process,’ and places the fairness of a criminal proceeding
in doubt.” Powers v. Ohio, 499 U.S. 400, 411 (1991) (cita-
tion omitted).